Name: Decision No 3/1999 of the Association Council, Association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, of 4 June 1999 amending, through the setting up of a Joint Consultative Committee, Decision No 1/94 adopting the rules of procedure of the Association Council
 Type: Decision
 Subject Matter: Europe;  European construction;  EU institutions and European civil service;  politics and public safety;  economic geography
 Date Published: 1999-09-17

 Avis juridique important|21999D0917(01)Decision No 3/1999 of the Association Council, Association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, of 4 June 1999 amending, through the setting up of a Joint Consultative Committee, Decision No 1/94 adopting the rules of procedure of the Association Council Official Journal L 245 , 17/09/1999 P. 0033 - 0034DECISION No 3/1999 OF THE ASSOCIATION COUNCIL,Association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part,of 4 June 1999amending, through the setting up of a Joint Consultative Committee, Decision No 1/94 adopting the rules of procedure of the Association Council(1999/619/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part(1), and in particular Article 107 thereof,(1) Whereas dialogue and cooperation between economic and social interest groups in the European Community and those in Poland can make a major contribution to the development of their relations;(2) Whereas it seems appropriate that such cooperation should be organised at the level of the members of the Economic and Social Committee of the European Communities and the Polish Liaison Committee for Cooperation with the Economic and Social Committee of the European Communities, of the other part, by the setting up of a Joint Consultative Committee;(3) Whereas this means that the rules of procedure of the Association Council, adopted by Decision No 1/94, need to be amended accordingly,HAS DECIDED AS FOLLOWS:Article 1The following Articles shall be added to the rules of procedure of the Association Council: "Article 15A Joint Consultative Committee is hereby established with the task of assisting the Association Council with a view to promoting dialogue and cooperation between the economic and social interest groups in the European Community and those in Poland. Such dialogue and cooperation shall encompass all economic and social aspects of relations between the Community and Poland, as they arise in the context of implementation of the Europe Agreement. The Committee shall express its views on questions arising in these areas.Article 16The Joint Consultative Committee (hereinafter referred to as 'Committee') shall comprise nine representatives of the Economic and Social Committee of the European Communities, on the one hand, and nine representatives of the Polish Liaison Committee for Cooperation with the Economic and Social Committee of the European Communities, on the other hand.The Committee shall carry out its activities on the basis of consultation by the Association Council or, as concerns the promotion of the dialogue between the economic and social interest groups, on its own initiative.Members shall be chosen to ensure that the Committee is as faithful a reflection as possible of the various economic and social interest groups in both the European Community and Poland.The Committee shall be co-chaired by a member of the Economic and Social Committee of the European Communities and a member of the Polish Liaison Committee for Cooperation with Economic and Social Committee of the European Communities.The Committee shall adopt its own Rules of Procedure.Article 17The Economic and Social Committee of the European Communities, on the one hand, and the Polish Liaison Committee for Cooperation with the Economic and Social Committee of the European Communities, on the other hand, shall each defray the expenses they incur by reason of their participation in the meetings of the Committee and of its working groups with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure.Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the Economic and Social Committee of the European Communities, with the exception of expenditure in connection with interpreting or translation into or from Polish, which shall be borne by the Polish Liaison Committee for Cooperation with the Economic and Social Committee of the European Communities.Other expenditure relating to the material organisation of meetings shall be borne by the Party which hosts the meetings."Article 2This Decision shall enter into force on the first day of the second month following the date of its adoption.Done at Brussels, 4 June 1999.For the Association CouncilThe PresidentB. GEREMEK(1) OJ L 348, 31.12.1993, p. 2.